DETAILED ACTION
Applicant’s claim amendments are arguments filed 9/25/2020 regarding the previous 35 USC 102 and 103 rejections of claims 19-28 have been considered and are persuasive, therefore the previous 35 USC 102 and 103 rejections of claims 19-28 have been withdrawn, however a new ground of rejection is presented.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 19, 21, and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (US 2012/0225345).  
Regarding claims 19, 21, and 24 Kim discloses a battery for an electric or hybrid vehicle (Abstract) comprising (Abstract): a first current collector foil of aluminum or copper (first current collector 212a, para. 86) attached to a first polymer frame (top polymer separator 18a in Fig. 7, 8 and para. 80, 87); a first electrode (electrode 212b in para. 80, 87, and Fig. 7, 8) attached to the first current collector foil of aluminum or copper wherein the first electrode is extending through the first polymer frame (first electrode 212b extending through the frame 18a); and a first separator opposite the first electrode (separator 16 adjacent to electrode 212b in Fig. 7, 8 and para. 80, 87); a second current collector foil of aluminum or copper (second current collector 212b in para. 86) attached to a second polymer frame  (bottom polymer separator 330 in Fig. 7, 8 and para. 80, 87); a second electrode (electrode 214b in para. 80, 87, and Fig. 7, 8) attached to the second current collector wherein the second electrode is extending through the second polymer frame (second electode 214b extending 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 20, 22, 23, and 25-28 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2012/0225345) in view of Dai et al. (US 2018/0138513, hereinafter Dai).
Regarding claim 20, Kim discloses the battery of claim 19 as shown above but Kim does not specifically disclose an electric or hybrid vehicle comprising the battery as recited in claim 19.  Dai discloses that bi cell battery stacks (like the one in Kim) can be used to power hybrid electric vehicles 
Regarding claims 22 and 23, Kim discloses the battery of claim 19 and 21 as shown above but Kim does not specifically disclose that the first and second collectors have a thickness from 1-50um.  Dai discloses that the current collectors should be less than 25 um in order to improve the mechanical integrity of the stack in order to reduce the propensity to delaminate (para. 75, 79 of Dai).  Therefore it would be obvious to one of ordinary skill in the art at the time of filing to have the current collectors should be less than 25 um in order to improve the mechanical integrity of the stack in order to reduce the propensity to delaminate.   In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claims 25-28, Kim discloses the battery of claim 21 as shown above but Kim does not specifically disclose a graphite lubrication layer on both sides of current collector with a thickness of 0.1-5um.  Dai discloses utilizing a graphite lubrication layer on both sides of the copper or aluminum or copper current collector which is less than 10um in order to provide a flexible bi current collector which improves the mechanical integrity of the current collector (para. 76, 77 of Dai).  Therefore it would be obvious to one of ordinary skill in the art at the time of filing to have a graphite lubrication layer on both sides of the copper or aluminum or copper current collector which is less than 10um in order to provide a flexible bi current collector which improves the mechanical integrity of the current collector.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Response to Arguments
Applicant’s claim amendments are arguments filed 9/25/2020 regarding the previous 35 USC 102 and 103 rejections of claims 19-28 have been considered and are persuasive, therefore the previous 35 USC 102 and 103 rejections of claims 19-28 have been withdrawn, however a new ground of rejection is presented.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK A CHERNOW whose telephone number is (571)270-7962.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRANK A CHERNOW/Examiner, Art Unit 1729  

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729